FILED
                            NOT FOR PUBLICATION
                                                                           AUG 03 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MOHAMMED JEWEL,                                  No. 12-71832

              Petitioner,                        Agency No. A070-947-513

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 1, 2016**
                               Pasadena, California

Before: O’SCANNLAIN, RAWLINSON, and CALLAHAN, Circuit Judges.

       Mohammad Jewel, a native and citizen of Bangladesh, petitions for review

of the BIA’s denial of his motion to reopen removal proceedings based on changed

country conditions. We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jewel first argues that the BIA did not give adequate weight to his

declarations, which were not sworn or otherwise made under penalty of perjury.

The BIA did not abuse its discretion by giving Jewel’s declarations “minimal

evidentiary weight” because the BIA was not required to give any weight to

unsworn declarations. See 8 U.S.C. § 1229a(c)(7)(B) (“The motion to reopen . . .

shall be supported by affidavits or other evidentiary material.”); 8 C.F.R. §

1003.2(c)(1) (same); United States v. Vargas-Amaya, 389 F.3d 901, 905 (9th Cir.

2004) (“[A]ffidavits . . . are signed under oath . . . .”) (citing Affidavit, Black’s Law

Dictionary (7th ed. 1999) (defining “affidavit” as a “sworn” declaration of facts));

see also INS v. Jong Ha Wang, 450 U.S. 139, 142–43 (1981) (error to require a

hearing on a motion to reopen where “[n]one of the allegations was sworn”).

      Jewel next argues that the BIA mistakenly concluded that his claims of

changed circumstances were subject to a time limitation. The BIA’s referring to

the motion to reopen as “untimely” simply reflected the fact that the motion was

filed more than ninety days “after the date on which the final administrative

decision was rendered.” See 8 C.F.R. § 1003.2(c)(2). The BIA properly

considered whether Jewel had shown changed circumstances in Bangladesh. See 8

C.F.R. § 1003.2(c)(3)(ii). In concluding that Jewel failed to show materially

changed circumstances, the BIA did not abuse its discretion.


                                            2
DENIED.




          3